Citation Nr: 1440043	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

(The issue of whether additional SSA benefits received for the Veteran's dependents, J.D. and K.D., are countable income for VA pension purposes is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from July 1991 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2014, the Veteran presented sworn testimony during a Board hearing in Waco, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In unappealed decisions dated in March 1999, May 2003, November 2005, and July 2009, service connection for schizophrenia was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.

2.  Evidence received since the July 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for schizophrenia. 

3.  The Veteran was not noted to have schizophrenia during the clinical evaluation portion of his service entrance medical examination, and there is no clear and unmistakable evidence showing that such a disorder existed prior to service.

4.  The Veteran was treated during service for schizophrenia, and there is competent and credible evidence of continuing symptomatology since separation from service; there is an approximate balance of positive and negative evidence as to whether his currently diagnosed schizophrenia is related to his military service.

5.  The competent and probative medical evidence of record establishes that the Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for schizophrenia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), (2013). 

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of service connection for an acquired psychiatric disorder, diagnosed as schizophrenia herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

II.  Law and Analysis - New and Material Evidence 

The claim for entitlement to service connection for schizophrenia was initially denied by an unappealed rating decision in March 1999 because the disability existed prior to service entrance and was not aggravated thereby.  The RO subsequently declined to reopen the claim for service connection for schizophrenia in unappealed rating decisions in May 2003, November 2005, and July 2009.  The Veteran did not appeal these adverse determinations, nor did he submit new and material evidence within a year following these decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  These decisions therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In October 2010, the Veteran filed an application, seeking to reopen the claim.  The current appeal arises from the RO's December 2011 rating decision that found new and material evidence had not been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.  In other words, the regulation's requirement that new and material evidence raise a reasonable possibility of substantiating the claim does not mean that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. at 121.

The Board finds that new and material evidence has been submitted since the last final rating decision in July 2009.  The evidence of record at that time consisted of service treatment records that include the Veteran's November 1990 enlistment examination which was negative for any indication of psychiatric abnormalities, including schizophrenia, at the time he entered service.  Moreover the Veteran specifically denied a history of depression, excessive worry, nervous trouble, nightmares, or trouble sleeping.  Also of record is a Patient Intake Screening Record which shows the Veteran sought counseling at the Fort Bragg Community Counseling Center in February 1994.  In March 1997 the Veteran underwent a service department Medical Evaluation Board (MEB).  It was noted that he had been AWOL (absent without leave) from July 1995 until he was brought into the Mental Health Division in January 1997.  The Veteran was admitted with presentation and history consistent with new onset psychosis.  The final diagnosis was schizophreniform disorder.  He was referred to the Physical Evaluation Board (PEB) for further evaluation that found him unfit for full duty as a result of a pre-existing psychiatric disorder.  Schizophrenia was diagnosed on post service VA treatment and hospital records almost immediately after service discharge in July 1997.  

Since the July 2009 rating decision, newly-received evidence includes the Veteran's testimony from the July 2014 Board hearing.  The Veteran testified that he experienced psychiatric symptoms for the first time in the early 1990s after witnessing a F-16 crash at Pope Air Force Base.  He testified that he did not experience psychiatric symptoms prior to service.  He also testified that he has had continuous psychiatric symptoms problems since service. 

As noted previously, in denying the Veteran's claim the RO basically found that the Veteran's psychiatric disorder existed prior to service entrance and was not aggravated thereby.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  In this case, the Veteran's personal testimony is material because it relates to the onset and etiology of his schizophrenia and provided a greater insight to the circumstances surrounding his AWOL period during service.  His testimony particularly indicated that he did not have psychiatric problems prior to service and that his symptoms began in service; both of which are unestablished facts necessary to substantiate the claim.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim. 

As new and material evidence has been received, the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108.

III. Law and Analysis - Service Connection

The Veteran seeks service connection for his psychiatric symptoms.  He essentially contends that he underwent psychiatric hospitalization during service and that the associated symptoms represented the initial manifestations of his current schizophrenia.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including psychoses such as schizophrenia, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Psychoses, such as schizophrenia are listed in section 3.309(a).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Board notes that there is at best conflicting evidence in the record as to whether the Veteran may have experienced psychiatric symptoms prior to service.  There was no indication of a prior psychiatric condition at the Veteran's entry into service in 1991. Service treatment records initially note that he sought counseling in 1994, and subsequently document the Veteran's psychiatric hospitalization in 1997,  following an 18-month period of being AWOL.  A March 1997 MEB report shows a schizophreniform disorder was diagnosed and in an addendum to that report the in-service psychiatrist concluded that it did not appear that the Veteran's condition existed prior to his military service as there was no history of prior psychiatric condition that would support his current presentation.  See DD Form 3947 dated March 5, 1997 and MEB addendum.  However, a PEB later determined that the Veteran's schizophrenia existed prior to service (as it began in 1997 while the Veteran was AWOL not because it began prior to service), was not the proximate result of active duty, and was not permanently aggravated due to military service.  The Veteran was medically discharged from service.

The Board finds the PEB report to be conclusory and without adequate support. As a result the Board finds that the presumption of soundness has not been rebutted by clear and unmistakable evidence in this case.  In this regard, the Board notes that there are no medical records dated prior to service documenting a preexisting psychiatric impairment.  The Board notes that, despite the findings in the PEB, the clinical evaluation portion of the Veteran's November 1990 enlistment physical shows there were no psychiatric abnormalities at the time he was examined, accepted, and enrolled for service, and there is no clinical evidence in the record to show by clear and unmistakable evidence that any psychiatric disorder preexisted service.  Consequently, the Veteran is deemed sound at entry into service.

The Board's analysis is, therefore, limited to the issue of whether a current psychiatric disorder was incurred during the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  The remaining service treatment records include a Patient Intake Screening Record which shows that in February 1994, prior to going AWOL, the Veteran sought counseling at the Fort Bragg Community Counseling Center.  The first documented evidence of mental health treatment is his subsequent psychiatric admission in January 1997. Thus, there is adequate evidence of in service incurrence of a psychiatric disorder, diagnosed as schizophreniform disorder.

Post-service records show the Veteran sought psychiatric treatment for schizophrenia in July 1997, within days of his separation from service.  He was diagnosed with schizophrenia at this time, and the examiner noted that he was discharged from service with a schizophrenia diagnosis. He was on anti-psychotic medications and it was recommended that he continue on those medications as it appeared that his psychotic episodes were not drug induced but due to mental illness. He was hospitalized in June 1998 as a result of his schizophrenia due to intense psychotic symptomatology, including hallucinations.  He submitted a claim of service connection for schizophrenia within a year of his separation from service, and the clinical evidence of record reflects a long history of treatment for psychiatric symptoms and schizophrenia in the years since service.  Thus, the Board finds that the reports of a continuity of psychiatric symptomatology in the years since service are credible. This evidence shows that the Veteran's schizophrenia was manifested to a compensable level within one year of separation. 38 C.F.R. § 4.130, Diagnostic Code 9440.

As to evidence of a medical nexus, the Board notes that there is a negative opinion of record.  The Veteran was evaluated by VA in October 2011.  At that time the examiner confirmed the schizophrenia diagnosis and determined the Veteran reported no spontaneous symptoms or behavior which would be consistent with PTSD.  However the Veteran's history was positive for symptoms consistent with psychotic mood component.  The opinion is internally inconsistent in that the examiner stated he could not determine if the onset of the psychotic disorder pre-existed service without resort to speculation, then went on to conclude that the Veteran's psychotic disorder at least as likely as not was present prior to service rather than related to military service.  Moreover, the examiner did not adequately address the continuity of symptomatology or post service treatment records. Accordingly, the opinion is found to have little probative value.


In this case, a schizophrenia-type disorder was initially diagnosed in service, and schizophrenia was diagnosed within days of the Veteran's separation from service. Additionally, within a year of his separation from service he was hospitalized due to this condition.  Further, there is competent and credible evidence that after service the Veteran continued to suffer from schizophrenia.  As noted, post-service medical records reflect that he has been continuously diagnosed with schizophrenia and the Veteran has provided credible descriptions of continued psychiatric symptoms since service, assertions that he is competent to make.  The Board finds this is all positive evidence that supports a finding of nexus in this case either based on continuity of symptomatology or presumptive service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b); 3.307, 3.309(a). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  After carefully reviewing and weighing the evidence of record, the Board is satisfied that it is as likely as not that the Veteran's currently diagnosed schizophrenia is a continuation of the same psychiatric diagnosis noted in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).  Resolving all doubt in the Veteran's favor service connection for schizophrenia is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

However, to the extent that the Veteran has claimed service connection for PTSD, the Board notes, as has been previously discussed herein, psychiatric evaluation has failed to provide a diagnosis of PTSD.  The Veteran himself acknowledged at his July 2014 hearing that he had not received a diagnosis of PTSD. As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and any claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f).  Indeed, without a finding that the Veteran has a diagnosis of PTSD, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). 

ORDER

New and material evidence having been received, the claim for service connection for schizophrenia is reopened.

Entitlement to service connection for schizophrenia is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


